MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                       Mar 25 2015, 10:06 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Jerry J. Lux                                             William B. Keaton
      Brown, DePrez & Johnson, P.A.                            Keaton and Keaton
      Shelbyville, Indiana                                     Rushville, Indiana




                                                   IN THE
          COURT OF APPEALS OF INDIANA

      W.W.,                                                    March 25, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               70A01-1407-DR-313
              v.                                               Appeal from the Rush Superior
                                                               Court
                                                               Honorable Brian D. Hill, Judge
      B.W.,                                                    Cause No. 70D01-1201-DR-029
      Appellee-Plaintiff




      Friedlander, Judge.

[1]   W.W. (Mother) appeals from the trial court’s denial of her petition to relocate.

      She raises the following consolidated, restated issue on appeal: Did the trial

      court clearly err in finding that allowing Mother to relocate with C.W. (Child)

      was not in Child’s best interests?



      Court of Appeals of Indiana | Memorandum Decision 70A01-1407-DR-313 | March 25, 2015      Page 1 of 8
[2]   We affirm.

[3]   Mother and B.W. (Father) were married in 2010, and Child was born in 2011.

      The marriage was dissolved in June 2013, and Mother was awarded custody

      with Father exercising liberal parenting time.

[4]   On March 18, 2014, Mother filed a notice of her intent to relocate from

      Shelbyville, Indiana to Utica, Kentucky with Child. In the notice, Mother

      asserted that she wanted to move because she was “becoming engaged and

      wishe[d] to join her fiancé in this location.” Appellant’s Appendix at 28. Father

      filed a motion for a temporary restraining order to prevent mother from

      relocating with Child and an objection to Mother’s notice of intent to relocate.

      A hearing was held on April 30, 2014, at which Mother agreed that she would

      not relocate with Child until the contested matter was resolved. On the same

      date, the trial court issued an order granting Father’s request for a temporary

      restraining order and setting the matter of Father’s objection to Mother’s notice

      of intent to relocate for a hearing.

[5]   A hearing on Father’s objection to Mother’s notice of intent to relocate was

      held on June 30, 2014. On the same date, the trial court issued an order

      denying Mother’s request to relocate with Child. Mother now appeals.

      Additional facts will be provided as necessary.

[6]   Where, as here, the trial court enters special findings of fact and conclusions

      thereon pursuant to Trial Rule 52(A), we apply a two-tiered standard of review.

      In re Paternity of C.S., 964 N.E.2d 879 (Ind. Ct. App. 2012), trans. denied. First,

      Court of Appeals of Indiana | Memorandum Decision 70A01-1407-DR-313 | March 25, 2015   Page 2 of 8
      we consider whether the evidence supports the findings, and second, whether

      the findings support the judgment. Id. The trial court’s findings and

      conclusions will be set aside only if they are clearly erroneous—that is, where a

      review of the record leaves us with a firm conviction that a mistake has been

      made. In re Paternity of D.T., 6 N.E.3d 471 (Ind. Ct. App. 2014). In conducting

      our review, we will neither reweigh the evidence nor judge the credibility of

      witnesses. Id. Instead, we will consider only the evidence favorable to the trial

      court’s judgment. Id.


[7]   Mother challenges the trial court’s denial of her request to relocate with Child.

      When a parent files a notice of intent to relocate, the nonrelocating parent may

      object by moving to modify custody or to prevent the child’s relocation. Ind.

      Code Ann. § 31-17-2.2-1 (West, Westlaw current with all legislation of the 2015

      First Regular Session of the 119th General Assembly effective through February

      23, 2015); I.C. § 31-17-2.2-5 (West, Westlaw current with all legislation of the

      2015 First Regular Session of the 119th General Assembly effective through

      February 23, 2015). Where, as here, the nonrelocating parent files a motion to

      prevent relocation, the relocating parent must first prove “that the proposed

      relocation is made in good faith and for a legitimate reason.” I.C. § 31-17-2.2-

      5(c). If the relocating parent makes such a showing, “the burden shifts to the

      nonrelocating parent to show that the proposed relocation is not in the best

      interest of the child.” I.C. § 31-17-2.2-5(d).

[8]   In this case, the trial court found that Mother had satisfied her burden of

      proving that her proposed relocation was made in good faith and for a

      Court of Appeals of Indiana | Memorandum Decision 70A01-1407-DR-313 | March 25, 2015   Page 3 of 8
      legitimate purpose.1 The trial court went on, however, to find that Father had

      satisfied his burden of establishing that the proposed relocation was not in

      Child’s best interests. It is the latter finding Mother contests on appeal.

[9]   In considering a proposed relocation, a trial court must weigh the following

      factors:

               (1) The distance involved in the proposed change of residence.
               (2) The hardship and expense involved for the nonrelocating
               individual to exercise parenting time or grandparent visitation.
               (3) The feasibility of preserving the relationship between the
               nonrelocating individual and the child through suitable parenting time
               and grandparent visitation arrangements, including consideration of
               the financial circumstances of the parties.
               (4) Whether there is an established pattern of conduct by the relocating
               individual, including actions by the relocating individual to either
               promote or thwart a nonrelocating individual’s contact with the child.
               (5) The reasons provided by the:
                        (A) relocating individual for seeking relocation; and
                        (B) nonrelocating parent for opposing the relocation of the
                        child.
               (6) Other factors affecting the best interest of the child.
      I.C. § 31-17-2.2-1(b); see also D.C. v. J.A.C., 977 N.E.2d 951 (Ind. 2012).2 “The

      ‘[o]ther factors affecting the best interest of the child’ include, by implication,



      1
       Father argues that the trial court’s finding in this regard was not supported by the evidence. Because we
      affirm the trial court’s ultimate decision to deny Mother’s request to relocate, we need not address this
      argument.
      2
        Mother’s reliance on D.C. v. J.A.C., 966 N.E.2d 158 (Ind. Ct. App. 2012), trans. granted, opinion vacated in
      relevant part, D.C. v. J.A.C., 977 N.E.2d 951 (Ind. 2012), is misplaced. Our Supreme Court granted transfer in
      that case, thereby vacating the relevant portion of this court’s opinion. See Ind. Appellate Rule 58(A)
      (providing that where the Supreme Court grants transfer, the decision of the Court of Appeals is

      Court of Appeals of Indiana | Memorandum Decision 70A01-1407-DR-313 | March 25, 2015               Page 4 of 8
       the factors set forth for custody determinations and modifications under

       Indiana Code section 31-17-2-8.” T.L. v. J.L., 950 N.E.2d 779, 785 (Ind.

       Ct. App. 2011) (alteration in original). I.C. § 31-17-2-8 provides that the

       court “shall consider all relevant factors,” including specifically the

       following:
                (1) The age and sex of the child.
               (2) The wishes of the child’s parent or parents.
               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.
               (4) The interaction and interrelationship of the child with:
                        (A) the child’s parent or parents;
                        (B) the child’s sibling; and
                        (C) any other person who may significantly affect the child’s
                        best interests.
               (5) The child’s adjustment to the child’s:
                        (A) home;
                        (B) school; and
                        (C) community.
               (6) The mental and physical health of all individuals involved.
               (7) Evidence of a pattern of domestic or family violence by either
               parent.
               (8) Evidence that the child has been cared for by a de facto custodian,
               and if the evidence is sufficient, the court shall consider the factors
               described in section 8.5(b) of this chapter.
[10]   In finding that relocation was not in Child’s best interests, the trial court found

       that Father exercises extensive parenting time with Child, which would




       automatically vacated except for portions expressly adopted, incorporated by reference, or summarily
       affirmed by the Supreme Court).

       Court of Appeals of Indiana | Memorandum Decision 70A01-1407-DR-313 | March 25, 2015             Page 5 of 8
       necessarily be significantly reduced by Mother’s relocation with Child to an

       area approximately 230 miles away. The trial court also found that Child has

       close and loving relationships with both sides of her extended family, and her

       contact with these individuals would also be significantly reduced. Based on

       these findings, the trial court found that relocation was not in Child’s best

       interests.

[11]   Mother’s arguments on appeal are merely requests to reweigh the evidence and

       reach a conclusion opposite that of the trial court. As our Supreme Court

       explained in D.C. v. J.A.C.,

               Appellate deference to the determinations of our trial court judges,
               especially in domestic relations matters, is warranted because of their
               unique, direct interactions with the parties face-to-face, often over an
               extended period of time. Thus enabled to access credibility and
               character through both factual testimony and intuitive discernment,
               our trial judges are in a superior position to ascertain information and
               apply common sense, particularly in the determination of the best
               interests of the involved children.
       977 N.E.2d at 956. It is not enough on appeal that the evidence might support

       some other conclusion; rather, the evidence must positively require the result

       sought by the appellant. D.C. v. J.A.C., 977 N.E.2d 951. Accordingly, an

       appellate court “will not substitute [its] own judgment if any evidence or

       legitimate inferences support the trial court’s judgment.” Id. at 957 (quoting

       Baxendale v. Raich, 878 N.E.2d 1252, 1257-58 (Ind. 2008) (alteration in original).


[12]   In this case, evidence was presented that Father regularly exercises extensive

       parenting time with Child. Specifically, he exercises parenting time three days


       Court of Appeals of Indiana | Memorandum Decision 70A01-1407-DR-313 | March 25, 2015   Page 6 of 8
       per week, including one overnight every other weekend. Mother proposed that

       if she moved to Utica, which is three-and-a-half to four hours away by car,

       Father could have parenting time every other weekend and part of the summer.

       This would constitute a significant decrease in Father’s parenting time,

       particularly in light of Father’s work schedule as a firefighter, which requires

       him to work one twenty-four-hour period every weekend. Thus, Father would

       be available to spend time with Child only one day every other weekend, or two

       days per month. Accordingly, the trial court’s finding that Father’s parenting

       time would be significantly reduced as a result of the proposed relocation is not

       clearly erroneous. Moreover, testimony was presented that Child spends a

       significant amount of time with her extended family, including her

       grandparents, aunts and uncles, and cousins, all of whom live in her current

       community. Indeed, Child’s paternal grandparents testified that they see her

       two or three times per week. Child has no extended family in the Utica,

       Kentucky area. Accordingly, the trial court’s finding that the proposed

       relocation would significantly reduce the time spent with her extended family is

       likewise supported by the evidence.

[13]   We acknowledge and do not dispute Mother’s assertions that the relocation

       could also be beneficial to Child in certain ways. But Mother’s arguments are,

       at bottom, simply a request to substitute our judgment for that of the trial court.

       As we explained above, however, it is not enough that the evidence might




       Court of Appeals of Indiana | Memorandum Decision 70A01-1407-DR-313 | March 25, 2015   Page 7 of 8
       support another conclusion; it must positively require it.3 Because there is

       evidence supporting the trial court’s finding that the relocation is not in Child’s

       best interests, we will not disturb its judgment on appeal.


[14]   Judgment affirmed.

       Kirsch, J., and Crone, J., concur.




       3
         For this reason, Mother’s reliance on Dixon v. Dixon, 928 N.E.2d 24 (Ind. Ct. App. 2013), is unavailing. In
       that case, the trial court granted a petition to relocate, finding that relocation was in the best interests of the
       child. This court affirmed, concluding that the trial court’s best-interests determination was supported by the
       evidence.

       Court of Appeals of Indiana | Memorandum Decision 70A01-1407-DR-313 | March 25, 2015                    Page 8 of 8